Citation Nr: 0707707	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right little toe fracture, with fusion 
proximal and middle, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of July 2006.  This matter 
was originally on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran testified at travel board hearing before the 
undersigned Veteran's Law Judge at the RO in April 2006; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran's 
service-connected residuals of a right little toe fracture, 
with fusion proximal and middle has resulted in actual loss 
of use of the foot; the veteran is not service-connected for 
a bilateral foot disability.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for service-connected residuals of a right little 
toe fracture, with fusion proximal and middle have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5284 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify or to assist 
prior to Board adjudication.  In correspondence dated in July 
2003, the RO advised the veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected foot disability.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim.   

The RO provided the veteran with additional correspondence, 
dated in March 2006, in which it informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Although the veteran was not provided fully adequate VCAA 
notice until after the original decision on appeal, the Board 
finds that there has been no resulting prejudice.  After the 
veteran had been provided with fully compliant VCAA notice, 
the AMC reconsidered the case and issued a supplemental 
statement of the case (SSOC), dated in October 2006.  This 
document provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons for the 
denial.  The veteran has had the opportunity to respond to 
all notices.  Remanding for further development would not 
likely lead to the admission of additional pertinent evidence 
and would serve no purpose.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  In response to the Board's remand of July 2006, 
the Appeals Management Center (AMC) scheduled the veteran for 
a VA examination.  A report of that examination, dated in 
August 2006, has been associated with the claims file.  A 
review of the record also shows that the AMC obtained the 
veteran's treatment records from the VA Medical Center (VAMC) 
in Temple, Texas.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.




Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Disability ratings of the foot are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284.  The veteran's service-
connected residuals of a right little toe fracture, with 
fusion proximal and middle, are currently evaluated as 30 
percent disabling pursuant to Diagnostic Code 5284.  38 
C.F.R. § 4.72, Diagnostic Code 5284 (2006).  Under that code, 
a higher 40 percent rating is warranted for loss of use of 
foot.  
Among the other diagnostic codes applicable to foot 
disabilities, only Diagnostic Codes 5276 and 5278 provide for 
ratings higher than 30 percent.   

Under Diagnostic Code 5276, (flatfoot acquired), pronounced 
flatfoot acquired warrants a 50 percent rating when the 
symptoms are bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2006).  Pronounced flatfoot acquired is shown by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  

Under Diagnostic Code 5278, a 50 percent rating is warranted 
for bilateral acquired claw foot (pes cavus) when the 
disability is marked by contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2006).

Analysis 

The Board has considered all pertinent evidence of record, 
including treatment records from VAMC Temple, Texas, dated 
from October 2002 to July 2006; VA examination reports, dated 
in April 2003 and August 2006; a transcript of the veteran's 
travel board hearing testimony, dated in April 2006; and 
various correspondence submitted by the veteran.  Based on 
the evidence of record, the Board finds that rating in excess 
of 30 percent for the right foot disability is not warranted.

None of the medical evidence shows that the veteran lost the 
use of his right foot.  In the August 2006 VA examination 
report, Dr. D.S. noted that the veteran had "significant 
dysfunctional gait secondary to the right foot."  Dr. D.S. 
also noted, however, that muscle strength was 4/5 in the 
right for inversion, eversion, dorsiflexion, and plantar 
flexion.  Dr. D.S. also noted that neurologic examination was 
also negative for sensory abnormalities.  

Dr. A.C. recorded similar findings in the April 2003 VA 
examination report, in which he stated that the veteran 
walked with a limp favoring his right foot.  The VAMC 
treatment records reflected that the veteran had been fitted 
for foot orthotics, but were negative for any evidence that 
would indicate he lost total use of his right foot.  Although 
it is evident that the veteran's right foot disability causes 
severe impairment, it is not shown that he has lost total use 
of his right foot.  The medical evidence does not support a 
40 percent rating pursuant to Diagnostic Code 5284. 

The Board also declines to grant a higher rating pursuant to 
Diagnostic Codes 5276 and 5278.  The record reflects that 
only the veteran's right foot disability is service-
connected; it does not reflect that the veteran's left foot 
is service-connected for a disability as well.  As noted, the 
50 percent ratings under these codes are for application only 
when the service-connected disability is a bilateral 
condition.  Not having a service-connected bilateral foot 
disability, the veteran is not entitled to a rating pursuant 
to either of these codes.


ORDER

An increased rating for service-connected residuals of a 
right little toe fracture, with fusion proximal and middle, 
currently evaluated as 30 percent disabling, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


